OPINION — AG — ** TAX COMMISSION — SALES TAX — CONTAINERS ** (1) THE OKLAHOMA TAX COMMISSION IS AUTHORIZED TO ADMINISTER AND ENFORCE THE PROVISIONS OF THE OKLAHOMA SALES TAX CODE, 68 O.S. 1350 [68-1350] ET SEQ., AND, EXCEPT IN THE CASE OF SOFT DRINK BOTTLES, SALES TAX MAY PROPERLY BE COLLECTED ON EACH TRANSFER OF POSSESSION OF RETURNABLE CONTAINERS SO ANY PERSON NOT REGULARLY ENGAGED IN THE BUSINESS OF SELLING, RESELLING, OR OTHERWISE TRANSFERRING SUCH CONTAINERS. (2) OPINION NO. 81-191 IS WITHDRAWN DUE TO THE REPEAL OF THE PRIOR APPLICABLE SALES TAX PROVISION, 68 O.S. 1305 [68-1305] (SALES TAX, BOTTLES, SOFT DRINK CONTAINERS BUSINESS, EXEMPTION) CITE: 68 O.S. 1305 [68-1305], 68 O.S. 203 [68-203] 68 O.S. 1351 [68-1351], 68 O.S. 1359 [68-1359] (GEORGE R. BARR JR)